Citation Nr: 1507396	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date earlier than October 15, 2001, for the grant of service connection for bowel dysfunction.  

2. Entitlement to an effective date earlier than October 15, 2001, for the grant of service connection for bladder dysfunction.  

3. Entitlement to an effective date earlier than September 3, 2002, for the grant of service connection for erectile dysfunction.  

4. Entitlement to an effective date earlier than April 29, 1994, for the grant of service connection for a low back disability.  

5. Entitlement to an effective date earlier than April 4, 2003, for the grant of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


6. Entitlement to an initial disability rating in excess of 10 percent prior to December 30, 2003, to a disability rating in excess of 20 percent prior to October 12, 2006, and to a disability rating in excess of 40 percent beginning October 12, 2006 for a low back disability.  

7. Entitlement to an initial compensable disability rating for erectile dysfunction.  

(Entitlement to a clothing allowance is the subject of a separate Board decision which will be issued at a later date and pursuant to the Board's docket order.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION


The Veteran had active service from February 1965 to February 1966 and from February 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The October 2009 DRO decision found that there was clear and unmistakable error in a July 2005 rating decision and assigned earlier effective dates for the grants of service connection for a bladder dysfunction, bowel dysfunction, erectile dysfunction, a low back disability, and a TDIU, and assigned a staged rating for the low back disability and a noncompensable rating for erectile dysfunction.  

The issues of entitlement to an earlier effective date for the grant of a TDIU and to an initial compensable disability rating for erectile dysfunction re addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claims for service connection for bowel and bladder dysfunction was received by VA on October 15, 2001.  

2. The evidence of record does not show that the Veteran filed a formal or informal claim for service connection for bowel or bladder dysfunction prior to October 15, 2001.  

3. The Veteran's claim for service connection for erectile dysfunction was received by VA on September 3, 2002.  

4. The evidence of record does not show that the Veteran filed a formal or informal claim for service connection for erectile dysfunction prior to September 3, 2002.  

5. The Veteran's claims for non service-connected pension were received by VA on November 4, 1974 and February 7, 1990 and they were subsequently denied by the RO in April 1975 and April 1990.  

6. The Veteran's claim for service connection for a low back disability was received by VA on April 29, 1994.  

7. The evidence of record does not show that the Veteran filed a formal or informal claim for service connection for a low back disability prior to April 29, 1994.  

8. Prior to March 18, 2003, the Veteran's low back disability manifested as slight, painful limitation of motion.  

9. For the period from March 18, 2003 to October 11, 2006, the Veteran's forward flexion was limited to 45 degrees and his extension was limited to 10 degrees.  

10. Beginning October 12, 2006, the Veteran's forward flexion was limited to 30 degrees. 

11. The Veteran was prescribed 8 weeks of bed rest for his low back disability from November 16, 2006 to January 11, 2007.  

12. Beginning January 12, 2007, the Veteran's low back disability did not produce favorable or unfavorable ankylosis of the thoracolumbar spine or result in a prescription for bed rest having a total duration of at least 6 weeks during a 12 month period.   


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than October 15, 2001 for the grant of service connection for bowel dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2014).

2. The criteria for an effective date earlier than October 15, 2001 for the grant of service connection for bladder dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2014).

3. The criteria for an effective date earlier than September 3, 2002 for the grant of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2014).

4. The criteria for an effective date earlier than April 29, 1994 for the grant of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2014).

5. The criteria for an initial disability rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).

6. For the period from March 18, 2003 to October 11, 2006, the criteria for a 20 percent disability rating, but no higher, for a low back disability have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).

7. For the period from October 12, 2006 to November 14, 2006, the criteria for a disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).

8. For the period from November 15, 2006 to January 11, 2007, the criteria for a 60 percent disability rating, but no higher, for a low back disability have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).

9. For the period beginning January 12, 2007, the criteria for a disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in October 2007 satisfied the duty to notify provisions with regard to the Veteran's claims.  The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The Veteran's service treatment records, VA medical treatment records, service personnel records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his low back disability in October 2006, July 2008, and June 2009.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they described his low back disability in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Earlier Effective Date Claims

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).  If the formal claim is received after one year of its receipt, the effective date will be the date of VA's receipt of the formal application form.  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012).  However, the effective date of a claim will be the date of the informal claim if VA did not send a claimant a formal application form after receiving an informal claim, as required by § 3.155, because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992) (cited in Jernigan, 25 Vet. App. at 225, n.5).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  

As a preliminary matter, the Board notes that the Veteran has submitted numerous, incomplete prior Board decisions.  These decisions are not supportive of his claims because they are decisions specific to other Veterans and due to their incompleteness, it is not possible to determine what the Veteran believes is pertinent in them.  Additionally, he has submitted numerous, incomplete treatises pertaining to his medical symptoms.  As discussed below, the presence of his symptoms prior to the effective dates assigned is not sufficient to establish earlier effective dates in this case.  

A. Bowel and Bladder Dysfunction

The Veteran asserts that the effective date for the grants of service connection for bowel dysfunction and bladder dysfunction should be earlier than October 15, 2001 because the evidence of record shows that bowel and bladder dysfunction caused him to need to wear absorbent materials since 1993 or 1996.  

In order for the Veteran to be entitled to an effective date earlier than October 15, 2001, for the grant of service connection for bowel dysfunction or bladder dysfunction, the Board must determine whether the claims file contains any informal claim for service connection for bowel dysfunction or bladder dysfunction prior to that date.  38 C.F.R. §§ 3.1(p), 3.155(a) (2014); Lalonde, 12 Vet. App. at 382. 

The evidence shows that the Veteran complained of bowel and bladder dysfunction prior to October 15, 2001, but the medical records do not demonstrate an intention on the Veteran's part to seek service connection for such complaints.  See 38 C.F.R. § 3.157(b) (2014); Servello, 3 Vet. App. at 199; see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence" showing treatment for that disorder "does not establish an intent on the part of [a] veteran" to seek service condition for that disorder.); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  The Veteran's sole contention regarding the effective date assigned for his bowel and bladder dysfunction is that the record shows that he had these disabilities prior to October 15, 2001.  He has not asserted that he filed a claim for these disabilities prior to that date.  Further, no communication in the record may be reasonably construed as a formal or informal claim for service connection for bowel or bladder dysfunction.  

Without a formal or informal claim for service connection prior to October 15, 2001, an earlier effective date is not assignable.  See 38 C.F.R. § 3.400(r) (2014).  The preponderance of the evidence is against the Veteran's claims for an earlier effective date for the grants of service connection for bowel dysfunction and bladder dysfunction.  38 U.S.C.A. § 5107(b) (2014).  The appeal is denied.

B. Erectile Dysfunction

In a July 2008 statement, the Veteran asserted that he is entitled to an effective date in 1993 or 1996 for erectile dysfunction and advanced two arguments in support of his claim.  First, he argued that the evidence of record showed that he had this condition in 1996.  Second, he argued that it was warranted "...under [p]ending appeal 1993."  The Veteran filed a claim for service connection for erectile dysfunction on September 3, 2002.  

For the reasons discussed below, the Board finds that the claims file does not contain any pending informal claim for benefits for service connection for erectile dysfunction prior to September 3, 2002.  38 C.F.R. §§ 3.1(p), 3.155(a) (2014); Lalonde, 12 Vet. App. at 382.  

First, medical evidence showing the presence of erectile dysfunction does not constitute a claim if it does not demonstrate an intention on the Veteran's part to seek service connection for such complaints.  See 38 C.F.R. § 3.157(b) (2014); Servello, 3 Vet. App. at 199; see also Brannon, 12 Vet. App. at 35; MacPhee, 459 F.3d 1323.  In conjunction with his September 3, 2002 claim, the Veteran submitted an August 28, 2002, medical opinion from Dr. M. F., a private physician who practiced at Piedmont Hospital.  Dr. M. F. stated that the Veteran's erectile dysfunction was a result of surgery for his service-connected hemorrhoids.  Although Dr. M. F.'s opinion could be construed as the date entitlement arose, it was submitted in conjunction with the Veteran's claim for service connection for erectile dysfunction, which was the later of the two dates.  Therefore, August 28, 2002, is not an appropriate effective date for the grant of service connection for erectile dysfunction.  

Second, the Veteran did not have a pending claim for service connection for erectile dysfunction prior to September 3, 2002.  In fact, the Veteran did not submit any statements regarding erectile dysfunction until his September 3, 2002 claim.  Without a formal or informal claim for service connection prior to September 3, 2002, an earlier effective date is not assignable.  See 38 C.F.R. § 3.400(r) (2014).  The preponderance of the evidence is against the Veteran's claims for an earlier effective date for the grant of service connection for erectile dysfunction.  38 U.S.C.A. § 5107(b) (2014).  The appeal is denied.

C. Low Back Disability

In multiple statements, the Veteran asserts that the proper effective date for the grant of service connection for his low back disability is in 1974 because his claim for non service-connected pension should have been a claim for disability compensation.  In September 2007, he asserted that, "...the VARO benefit counselor filed for the pension instead of compensation in 1974...I was given 'bad advice[]' please consider earlier effective date for these conditions."  

In order for the Veteran to be entitled to an effective date earlier than April 29, 1994 for the grant of service connection for a low back disability, the Board must determine whether the claims folder contains any informal claim for benefits for service connection for a low back disability prior to that date.  38 C.F.R. §§ 3.1(p), 3.155(a) (2013); Lalonde, 12 Vet. App. at 382. 

Therefore, the Board must determine whether the Veteran's November 4, 1974 claim may also be considered as a claim for service connection for a low back disability.  VA regulations state that a claim for compensation "may be" considered to be a claim for pension, and that a claim for pension "may be" considered to be a claim for compensation.  38 C.F.R. § 3.151(a) (2014).  In this case, the Board finds that the November 4, 1974 claim was a claim for non-service-connected pension for a post-service injury, and may not be considered as a claim for service connection.

On November 4, 1974, the Veteran filed a VA Form 21-526 ("Veteran's Application for Compensation or Pension").  In the section labeled, "Nature of sickness, disease or injuries for which this claim is made and date each began," the Veteran wrote, "car accident - 9-6-74."  He did not provide any information in the section labelled, "if you received any treatment while in service, fill in the following information."  He stated that he was treated for a back disability on September 6, 1974, which is the date of his post-service motor vehicle accident.  In January 1975, the RO sent the Veteran a notice stating, "[t]his letter is in reference to your application for pension..."  Therefore, the Veteran was informed that the RO construed his claim as one for pension.   In a February 5, 1975 statement in support of his claim, he stated that, "[a]s a result of accident I am not able to work..." and submitted medical evidence pertaining to his September 6, 1974 motor vehicle accident.   The record shows that when he filed his claim in November 1974, he intended to seek benefits for a post-service injury.  He did not discuss his in-service back injury nor state that he intended to seek compensation for a condition he believed was related to service.  Instead, he provided information about his post-service motor vehicle accident.  His November 1974 claim is properly construed as a claim for pension, not service connection for a back disability.  

On February 7, 1990, the Veteran submitted a second VA Form 21-526.  In the section labeled "Nature of sickness, disease or injuries for which this claim is made and date began," he stated "auto accident, 1-9-90."  In the section labeled "If you received any treatment while in service, complete the following information," he wrote "auto accident" and provided the date of January 9, 1990, which was 23 years after separation.  The Veteran did not mention a back disability anywhere on the form.  Based upon the information he provided, the record shows that he intended to seek benefits for unspecified post-service injuries as opposed to compensation for a disability he believed was related to his period of military service which ended in 1967.  His February 7, 1990 VA Form 21-526 may not be reasonably construed as a claim for service connection for a low back disability.  

On March 7, 1990 the Veteran filed a statement indicating that he was in a motor vehicle accident on January 9, 1990 and he was treated for multiple injuries at Shallowford Hospital.  He did not mention a back disability.  He stated that he was 100 percent disabled.  He submitted medical evidence noting treatment for multiple pelvic fractures and hip injuries stemming from the January 1990 motor vehicle accident.  The Veteran did not mention his period of military service.  His March 7, 1990 statement may not be reasonably construed as a claim for service connection for a low back disability.  In April 1990, the RO denied his claim for non service-connected pension.  

Because his November 1974 and February 1990 claims were reasonably construed as claims for non service-connected pension based upon post-service motor vehicle accidents, and may not be reasonably construed as claims for compensation benefits based on a disability that the Veteran believed was due to military service, an earlier effective date is not warranted as a result of either claim.  

In contrast to the claims filed in November 1974 and February 1990, the Veteran filed a VA Form 21-526 on April 29, 1994.  He specifically listed a back disability and stated that the treatment date in service was in February 1966, while he was in the military.  He noted that he was treated at Fort Polk while in service.  April 29, 1994 is the proper effective date because it is the date of his first claim for service connection for a back disability.  Prior to that date, no communication from the Veteran indicated that he intended to seek service connection for a low back disability that he believed was related to service.  

In November 2005, the Veteran asserted that he was entitled to an earlier effective date "based on the fact that NSC pension was applied for, but service connection was not considered."  As noted above, the Veteran's November 1974 and February 1990 claims were not for service connection and therefore the RO did not need to consider service connection.  The benefit sought must be identified, though it need not be specific.  See Servello, 3 Vet. App. at 199; see also Brokowski, 23 Vet. App. at 86-87.  In this case, the benefit sought in November 1974 and February 1990 was unambiguously for benefits related to post-service motor vehicle accidents.  

In September 2007, the Veteran stated that he had a back disability and was subsequently found to be disabled, and that "...it would be unjust to saddle [him] with the consequences of [his] mistake."  The Board is sympathetic to the Veteran's argument.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).  In this case, the record shows that the Veteran intended to file for benefits for post-service motor vehicle accidents and did not identify his intent to file a claim for service connection for a back disability until April 29, 1994.  

The Veteran has also submitted medical evidence showing that he had symptoms of his back disability prior to April 29, 1994, but the evidence does not demonstrate an intention on the Veteran's part to seek service connection for such complaints.  See 38 C.F.R. § 3.157(b) (2014); Servello, 3 Vet. App. at 199; see also Brannon, 12 Vet. App. at 35; MacPhee, 459 F.3d 1323 (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  

Without a formal or informal claim of entitlement to service connection for a low back disability prior to April 29, 1994, an earlier effective date is not assignable.  See 38 C.F.R. § 3.400(r) (2014).  The preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for low back disability.  38 U.S.C.A. § 5107(b) (2014).  The appeal is denied.

III. Increased Rating for a Low Back Disability

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Because of the time period covered by the Veteran's staged rating, multiple versions of the applicable Diagnostic Codes must be considered because VA promulgated new regulations for the evaluation of disabilities of the spine twice, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because the amendments have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  38 U.S.C.A. § 5110(g) (2014); VAOPGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The amendments renumbered the Diagnostic Codes and created a General Rating Formula for Rating Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.  The amendments also allow for intervertebral disc syndrome (IDS) to be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Prior to September 23, 2002, DC 5293, mild IDS warranted a 10 percent evaluation and moderate IDS with recurring attacks warrants a 20 percent evaluation.  Severe IDS with recurring attacks and intermittent relief warranted a 40 percent evaluation.  Pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief warranted a 60 percent evaluation.  This was the highest available schedular evaluation.  38 C.F.R. § 4.71a (2002).  

The regulations regarding IDS were revised effective September 23, 2002.  Effective that date, IDS (still rated under Diagnostic Code 5293) was to be evaluated by one of two alternative methods: on the basis of total duration of incapacitating episodes over the previous 12 months, or, alternatively, by combining under 38 C.F.R. § 4.25 separate ratings for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.

Effective September 26, 2003, the Diagnostic Code for IDS was renumbered as 5243 and the criteria for rating all spine disabilities, to include IDS, are now set forth in a General Rating Formula for Diseases and Injuries of the Spine.  The revised criteria provide that IDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate rating for orthopedic and neurological manifestations) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

When evaluating IDS based upon incapacitating episodes, it warrants a 10 percent evaluation when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no higher schedular evaluation available under these diagnostic criteria.  An incapacitating episode is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).

Prior to September 23, 2002, slight limitation of motion of the lumbar spine warranted a 10 percent evaluation under Diagnostic Code 5292.  Moderate limitation of motion of warranted a 20 percent evaluation and severe limitation of motion of the spine warranted a 40 percent evaluation.  There was no higher evaluation available under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  38 C.F.R. § 4.71a (2002).  The criteria for Diagnostic Code 5292 remained the same in the amendments that became effective on September 23, 2002.  

Prior to September 23, 2002, lumbosacral strain with characteristic pain on motion warranted a 10 percent evaluation under Diagnostic Code 5295.  Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in a standing position warranted a 20 percent evaluation.  A 40 percent evaluation was warranted when the disability was severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  There was no higher evaluation available under this Diagnostic Code.  38 C.F.R. § 4.71a (2002).  The criteria for Diagnostic Code 5295 remained the same in the amendments that became effective on September 23, 2002.  

Effective September 26, 2003, under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2014).  

The criteria under the General Rating Formula for Diseases and Injuries of the Spine are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Note 2 and Plate V.  

The rating schedule applied under the pre-September 2002 and September 2003 criteria does not define a normal range of motion for the lumbar spine; however the supplementary information associated with the amended regulations state that the ranges of motion were based on medical guidelines in existence since 1984. See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will apply the most recent September 2003 guidelines for ranges of motion of the lumbar spine to the old and new rating criteria.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

A. Period Prior to March 18, 2003

Prior to March 18, 2003, the Veteran's VA treatment records showed that he had chronic low back pain that was sometimes severe.  For example, he reported that his pain level was 10/10 in January 2002.  His back pain was noted consistently throughout the medical evidence.  He also had tenderness to palpation in June 1994 and July 2001, and muscle spasm in November 1999.  In March 2002, he reported an increase in pain over the previous two years.  His private medical records also describe his low back disability.  A February 2003 record from Morehouse Medical Associates shows that he had decreased ranges of motion, but did not provide measurements.  He was noted to have an abnormal gait.  

On March 18, 2003, Dr. E. M. noted that the Veteran had a forward flexion of 45 degrees and an extension of 10 degrees.  He had tenderness to palpation, used a cane, and had an antalgic gait.  Prior to September 26, 2003, a 20 percent disability rating was warranted for his low back disability under Diagnostic Code 5292, for moderate limitation of motion of the lumbar spine.  The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  In this case, Dr. E. M.'s findings show that the Veteran had lost half of his forward flexion ability and one third of his extension ability.  Considering the word "moderate" in the most favorable light, the Board finds that Dr. E. M.'s findings demonstrate moderate limitation of motion.  A 20 percent disability rating is granted effective March 18, 2003.  

In this case, prior to March 18, 2003, no range of motion studies were provided for the Veteran's low back disability during the applicable appeal period.  Therefore, while there was evidence of painful motion, there was no evidence of moderate limitation of motion.  Instead, the evidence showed painful motion, use of a cane, and an antalgic gait.  The Board finds that this evidence does not demonstrate moderate limitation of motion.  Therefore, a disability rating in excess of 10 percent under Diagnostic 5292 is not warranted prior to March 18, 2003.  38 C.F.R. § 4.71a (2002).  

Prior to March 18, 2003, the criteria set forth in Diagnostic Code 5293 in effect prior to September 23, 2002 were not more favorable to the Veteran because the evidence did not show that he had recurring attacks of IDS.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The amended criteria that became effective September 23, 2002 do not support a 20 percent evaluation because the Veteran had never had a period of bed rest prescribed by a physician.  Further, he was not noted to have radiculopathy of his low back disability until March 18, 2003, when he was diagnosed with lumbar radiculopathy.  Further, his bowel and bladder dysfunction were assigned separate ratings effective October 15, 2001 and the effective dates of those ratings are discussed below.  A 20 percent rating under Diagnostic Code 5293 is not warranted.  

Further, prior to March 18, 2003, a disability evaluation in excess of 10 percent is not warranted under Diagnostic Code 5295.  His disability, manifested by painful motion, met the criteria for a 10 percent rating under Diagnostic Code 5295.  However, he did not demonstrate muscle spasm on extreme forward bending.  Spasm was noted in November 1999 but the physician did not state whether this occurred during extreme forward bending.  Further, the record did not show that the Veteran had loss of lateral spine motion, unilateral in a standing position.  Therefore, the 20 percent criteria were not met.  Id.   

The Board has considered functional loss as set forth in 38 C.F.R. §§ 4.40 and 4.45.  See Deluca, 8 Vet. App. at 206.  Prior to March 18, 2003, the record shows painful motion.  The RO granted an initial 10 percent rating based upon painful limitation of motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2014).  The record does not show that the Veteran's painful motion caused his disability symptoms to more closely approximate the 20 percent criteria under any of the applicable Diagnostic Codes, his pain did not create additional functional loss such that the 20 percent criteria were more closely approximated.   

In summary, for the reasons discussed above, a 20 percent disability rating, but no higher, is granted effective March 18, 2003.  38 C.F.R. §§ 4.3, 4.7 (2014).  

B. Period from March 18, 2003 to October 11, 2006

In addition to meeting the criteria for a 20 percent rating under the older criteria set forth under Diagnostic Code 5292, the ranges of motion described on March 18, 2003 by Dr. E. M. fall within the criteria for a 20 percent rating under the rating criteria that became effective September 26, 2003.  The most recent criteria are more favorable to the Veteran for reasons discussed below.  As noted above, because the amendments have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  Therefore, the disability ratings that became effective September 26, 2003 may only be applied beginning on that date.    

In December 2003, a medical opinion from Dr. R. D. noted that the Veteran had a forward flexion of 45 degrees with pain and an extension of 10 degrees without pain.  His lateral rotation was 25 degrees with pain bilaterally.  His straight leg raise (SLR) test was positive on the right leg, indicating radicular symptoms. 

A January 2004 private medical record from Harper, Morris & Greenfield Orthopaedic Associates noted that the Veteran had an antalgic gait and back pain.  His forward flexion was 60 degrees, his extension was 15 degrees, and his left and right lateral rotation were normal.  He was noted to have increased pain on flexion and tenderness in his low back.  Spasm was denied.  

A February 2005 record from Dr. D. H. noted that the Veteran complained of back pain at a level of 8/10 on the pain scale and that he had tenderness to palpation.  He reported using a TENS unit since 1998.  No range of motion measurements were provided since February 2005.  

In this case, for the period from March 18, 2003 to October 11, 2006, the record did not support a 40 percent rating under Diagnostic Code 5292 because severe limitation of motion was not demonstrated, as discussed above.  Further, a 40 percent rating was not warranted under  Diagnostic Code 5295 because his disability did not produce listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of these conditions with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2002).  

Further, the record did not show that the Veteran had an incapacitating episode for the period from March 18, 2003 to October 11, 2006.  Therefore, evaluating his disability based upon incapacitating episodes is not favorable to him.  Further, the record does not show that he had additional neurological manifestations of his low back disability that were not already separately rated during that time period.  Therefore, a higher rating under Diagnostic Code 5293 is not warranted.  . 

Lastly, a 40 percent disability rating is not warranted under the General Rating Formula for Diseases and Injuries of the spine.  The Veteran's forward flexion was, at worst, 40 degrees.  Even when considering painful motion and functional loss, his limitation of flexion did not more closely approximate 30 degrees.  Further, throughout this period, the Veteran retained the ability to move his spine.  Therefore, he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  

In summary, a disability rating in excess of 20 percent is not warranted for the Veteran's low back disability for the period from March 18, 2003 to October 11, 2006.  

C. Period Beginning October 12, 2006

In October 2006, the Veteran underwent a VA examination.  He complained of stiffness, severe painful motion, and weakness.  He stated that his pain was constant at a level of 10/10 on the pain scale.  He reported that Dr. D. H. recommended one week of bed rest during the previous year.  Upon examination, he had an abnormal posture because he was bent forward.  He had an abnormal, unsteady gait and used both a cane and a walker.  His forward flexion was 30 degrees, his extension was 15 degrees, his lateral rotation was 20 degrees bilaterally, and his lateral rotation was 20 degrees bilaterally.  He reported pain at all endpoints of motion.  The examiner concluded that the Veteran's range of motion was additionally limited by 10 degrees due to pain, fatigue, lack of endurance, and pain.  This would cause the Veteran's ranges of motion to be approximated by forward flexion to 20 degrees, extension to 5 degrees, and lateral rotation to 10 degrees bilaterally.  On September 7, 2006, Dr. D. H. placed the Veteran on bed rest for one week.  

A November 2006 private medical record from Dr. D. H. noted that the Veteran was to "[c]ontinue bed rest PRN for severe pain."  The medical term PRN stands for "pro re nata," meaning "according to circumstances."  Dorland's Illustrated Medical Dictionary, 1515 (32nd ed. 2012).  Dr. D. H. did not prescribe a specific amount of time for bed rest.  

In April 2007, Dr. D. H. stated that the Veteran was "...placed on bed rest for a total of 8 weeks from 11-16-06 to 1-11-07.  Does not need to be on bed rest at this time, but will suggest it PRN pain."  

In February 20, 2008, Dr. D. H. stated that the Veteran should have bed rest for two weeks.  

In July 2008, the Veteran underwent a second VA examination.  He complained of stiffness, weakness, and constant pain at 10/10 on the pain scale.  He stated that his private physician recommended bed rest 8 times in the past year for a week, for a total of 56 days.  He did not use assistive devices.  His forward flexion was 58 degrees, his extension was 14 degrees, his lateral flexion was 20 degrees bilaterally, and his lateral rotation was 20 degrees bilaterally.  He reported pain at all endpoints of motion.  The examiner stated that his joint function was limited by an additional 12 degrees due to pain.  This would cause the Veteran's ranges of motion to approximate forward flexion of 46 degrees, an extension of 2 degrees, and lateral rotation and flexion to 10 degrees bilaterally.  The examiner reported that "[o]ver the past year he had 8 incidents of incapacitation for a total of 56 days."  He stated that this was ordered by Dr. D. H., his private physician.  

In June 2009, the Veteran underwent a third VA examination.  He reported that he could walk 10 feet in 15 minutes.  He complained of stiffness and constant pain and reported needing help with his activities of daily living.  He denied fatigue, spasm, weakness, and numbness.  He stated that his private physician had prescribed one week of bed rest in the past year.  At the examination he was in a wheelchair and stated that he was unable to stand because of pain and stiffness.  He wore braces on his back and knees.  He did not have spasm but had tenderness to palpation.  He did not have guarding, weakness, or atrophy.  The examiner noted that range of motion measurements were not provided because the Veteran "...request[ed] not to attempt due to pain and stiffness."  However, the examiner specifically found that, "[t]here is no ankylosis of the thoracolumbar spine."  

An August 2009 private medical record from Dr. H. M. showed that the Veteran used a motor scooter due to back and leg pain.  Dr. H. M. noted that "[t]he patient would not allow for an examination due to overall pain throughout.  He would not even shake my hand stating that there was too much pain - however I was able to observe him reaching for objects and manipulating objects with his arms just fine - but no formal strength testing was possible."  

In January, April, and August 2010, Dr. D. H. noted that the Veteran had back pain, arthritis, and stiffness.  He did not have weakness.  He had severe tenderness over L4-L5 with "severe decreased range of motion" and mild swelling.  

Diagnostic Codes 5292 and 5295 are not more favorable to the Veteran because a 40 percent rating is the maximum available schedular criteria for each.  38 C.F.R. § 4.71a (2002).  

Throughout the period beginning on October 12, 2006, the evidence does not show that the Veteran is entitled to 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine because he retains movement in his spine, although it is limited.  However, his limitation of motion, even considering additional limitation due to pain, does not more closely approximate unfavorable ankylosis.  For rating purposes, unfavorable ankylosis means, 

...a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2014).  

At no point during the applicable period has the Veteran's low back disability more closely approximated unfavorable ankylosis as described by VA regulation.  Therefore, a 50 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  Further, because the Veteran does not have unfavorable ankylosis of the thoracolumbar spine, he cannot have ankylosis of the entire spine.  Therefore, the criteria for a 100 percent rating are also not met.  Id.  

With regard to IDS, the Veteran's orthopedic and neurologic manifestations of his low back disability have been separately rated.  

However, as noted above, he was prescribed 8 weeks of bed rest during a one year period, meeting the 60 percent criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  For the period from November 15, 2006 to January 11, 2007, a 60 percent rating is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2014).  

However, after January 11, 2007, only a 40 percent rating is warranted.  There is no other 12 month period where the Veteran had at least 6 weeks during the previous 12 months to warrant a 60 percent rating.  Following the two weeks of bed rest ordered by Dr. D. H. in February 2008, there are no other instances of record where the Veteran was placed on bed rest.  Further, as noted above, the rating criteria for a 50 or 100 percent rating under the General Formula for Diseases and Injuries of the Spine is not warranted.  Lastly, a 60 percent rating is not warranted under the older criteria in Diagnostic Code 5293 because the Veteran's IDS did not cause pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  Therefore, effective January 12, 2007, a 40 percent rating is assigned.  

In summary, for the period from October 12, 2006 to November 14, 2006, a 40 percent rating is warranted.  For the period from November 15, 2006 to January 11, 2007, a 60 percent rating is warranted.  For the period from January 12 onward, a 40 percent rating is warranted.  38 C.F.R. §§ 4.3, 4.7 (2014).  

D. Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer the Veteran's low back claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's low back disability are contemplated by the previous and current versions of the schedular rating criteria, which contemplate painful motion, functional loss, and incapacitating episodes.  Further, the neurological manifestations of his low back disability have been separately rated.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order because the Veteran's low back disability is adequately described by the rating criteria. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

An effective date earlier than October 15, 2001 for the grant of service connection for bowel dysfunction is denied.  

An effective date earlier than October 15, 2001 for the grant of service connection for bladder dysfunction is denied.

An effective date earlier than September 3, 2002 for the grant of service connection for erectile dysfunction is denied.  

An effective date earlier than April 29, 1994 for the grant of service connection for a low back disability is denied.  

An initial disability rating in excess of 10 percent for a low back disability is denied prior to March 18, 2003.  

For the period from March 18, 2003 to October 11, 2006, a 20 percent disability rating, but no higher, is granted.  

For the period from October 12, 2006 to November 14, 2006, a disability rating in excess of 40 percent for a low back disability is denied.

For the period from November 15, 2006 to January 11, 2007, a 60 percent disability rating, but no higher, for a low back disability is granted.

For the period beginning January 12, 2007, a disability rating in excess of 40 percent for a low back disability is denied.


REMAND

Remand is required in this case.  With regard to the Veteran's erectile dysfunction claim, he has not been offered a VA examination to determine the current severity of his disability.  The record does not address whether he has a deformity of the penis.  

With regard to his claim for an effective date earlier than April 4, 2003 for the grant of a TDIU, a retrospective opinion is needed.  The record shows that prior to April 4, 2003, the Veteran was not working, but it is insufficient to determine the Veteran was unable to secure gainful employment solely due to his service-connected disabilities.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  In this regard, the Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Lastly, Veteran's case must be referred to the Director of the Compensation Service for extraschedular consideration of a TDIU prior to April 4, 2003.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his erectile dysfunction.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
	
b. Taking into account the medial and lay evidence in the claims file, the examiner must determine the current severity of the Veteran's erectile dysfunction.  The examiner must specify whether the Veteran has a deformity of the penis.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Provide the Veteran's claims file to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work for the period prior to April 4, 2003.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

b. Based on a review of the claims file, the examiner must, for the period prior to April 4, 2003, provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities.   

c. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


